Citation Nr: 1618962	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative right L4-5 lumbar discectomy with surgical scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to August 2000, October 2000 to January 2001, and from September 2001 to September 2002.  He also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in relevant part, denied entitlement to an increased rating for the Veteran's lumbar spine disability.  

In August 2014, the Veteran testified before the undersigned at a Board hearing.  
The transcript of that hearing is of record. 

The Board observes that service connection for the Veteran's lumbar spine disability was granted in a March 2011 rating decision.  Thereafter, in April 2011, the Veteran submitted a claim for an increased rating due to a second surgery in May 2010.  Although the Veteran's claim for an increased rating was received within one year of issuance of the March 2011 rating decision, it did not reflect disagreement with the ratings assigned in the March 2011 rating decision or a desire for appellate review.  While special wording is not required, a notice of disagreement must express disagreement with a specific determination of the RO and reflect a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Indeed, the Veteran stated that he was writing "this letter to request an increase" in his lumbar spine.  He notes that his disability has worsened, stated that there has been a second surgery with attached documentation, and notes continued pain.  Therefore, the Board finds that the April 2011 claim for an increased rating is not construed as a notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In testimony provided during the August 2014 Board hearing, the Veteran reported that for six months prior to the hearing, he received monthly VA medical treatment for his service-connected lumbar spine condition.  While an October 2014 x-ray report has been associated with the claims files, VA medical records regarding ongoing treatment for the Veteran's lumbar spine have not been obtained.  As such, updated VA treatment records should be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

The Veteran also stated that he received physical therapy from a private facility for his lumbar spine condition; however, the records have not been associated with the claims file.  As additional records may provide evidence probative to determining the current severity of the Veteran's lumbar spine disability, outstanding VA and private medical records must be obtained.  

The Veteran also mentioned that he had an increase in medication for his back pain and difficulty with his job, to include missing time from work due to his lumbar spine disability, since his last VA examination.  Additionally, he experienced incapacitating episodes approximately two times per month in the past year.  The Veteran's last VA examination was in October 2011.  These findings suggest that there could be a change in the service-connected lumbar spine disability since the last VA examination.  38 C.F.R. § 3.327.  In light of the foregoing, the Board finds that an additional VA examination should be provided to determine the current nature and severity of the Veteran's service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide an appropriate VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain private medical records for treatment related to his lumbar spine.  See, e.g., 2014 transcript, at 3 (noting Wellness Center of Roland, Oklahoma).  If the Veteran fails to furnish the necessary release, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals. 

2.  Obtain all outstanding VA medical records for the Veteran's lumbar spine disability.  

3.  Thereafter, schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of his service-connected lumbar spine disability, to include any necessary neurologic findings.

The examiner must provide a comprehensive rational with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

4.  After the development requested has been completed, the claim should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




